Oppek,
dissenting: Presumably the sole distinction from such cases as Mary Ryerson Frost, 38 B. T. A. 1402, and Everett D. Graff, 40 B. T. A. 919, is the application here of section 166 rather than 167. If these sections are to be treated as inconsistent so as to justify an opposite result from similar facts, in spite of intimations to the contrary (see e. g. Mary Ryerson Frost, supra, 1404; see also Bay “The Income Tax on Short Term and Revocable Trusts,” 53 Harvard Law Review, 1322, 1338), this seems an appropriate occasion for giving that concept expression.
Leech agrees with this dissent.